DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application, Amendments and/or Claims
Applicant’s election without traverse of Group I (claims 1-24 drawn to a method of treating atopic dermatitis in a subject having one or more skin excoriation(s) comprising administering nemolizumab) in the reply filed on 07 September 2022 is acknowledged.
Claims 25-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07 September 2022. Claims 1-24 are under examination.
			Information Disclosure Statement

The information disclosure statement(s) (IDS) (filed 8/7/20, 4/1/22 and 9/7/22) were received and comply with the provisions of 37 CFR §§1.97, 1.98 and MPEP § 609.  They have been placed in the application file and the information referred to therein has been considered as to the merits. 
		Sequence Rules
The specification is not in compliance with 37 CFR 1.821-1.825 of the Sequence Rules and Regulations.  When the description of a patent application discusses a sequence listing that is set forth in the “Sequence Listing” in accordance with paragraph (c) of the Sequence Rules and Regulations, reference must be made to the sequence by use of the assigned identifier (SEQ ID NO:), in the text and claims of the patent application. 
 Rule 37 CFR 1.821(a) presents a definition for nucleotide and/or amino acid sequences.  This definition sets forth limits in terms of numbers of amino acids and/or numbers of nucleotides, at or above which compliance with the sequence rules is required.  Nucleotide and/or amino acid sequences as used in 37 CFR 1.821 through 1.825 are interpreted to mean an unbranched sequence of four or more amino acids or an unbranched sequence of ten or more nucleotides. Please see MPEP section 2422.01.  
The specification refers to sequences on pages 9-11 and 15, but does not identify the sequences by their sequence identifiers (SEQ ID NO:). The entire specification must be examined for proper sequence identifiers.  Sequences appearing in drawings should be referenced in the corresponding Brief Description thereof. See 37 C.F.R. §1.58(a) and §1.83.  Appropriate correction is required. 
 Applicant must submit a response to this Office Action and compliance with sequence rules simultaneously. Please refer to the attached Notice to Comply.


	
		Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	The claimed method requires the use of undisclosed antibodies. In order to evidence possession of the claim methods, one would need to demonstrate possession of the claimed process steps which require the use of undisclosed antibodies. 
The instant claims encompass administering nemolizumab or an equivalent thereof. 
The instant specification teaches: equivalent antibodies to nemolizumab include but are not limited to: (i) antibodies with heavy chains comprising at least 55%, at least 65%, at least 70%, at least 75%, at least 80%, at least 85%, at least 90%, at least 95%, at least 97%, at least 98%, at least 99%, or 100% amino acid sequence identity to nemolizumab's heavy chain sequence, (ii) antibodies with light chains comprising at least 55%, at least 65%, at least 70%, at least 75%, at least 80%, at least 85%, at least 90%, at least 95%, at least 97%, at least 98%, at least 99%, or 100% amino acid sequence identity to nemolizumab's light chain sequence, (iii) antibodies with variable regions comprising at least 55%, at least 65%, at least 70%, at least 75%, at least 80%, at least 85%, at least 90%, at least 95%, at least 97%, at least 98%, at least 99%, or 100% amino acid sequence identity to nemolizumab's variable region sequences, (iv) antibodies with CDRs comprising at least 55%, at least 65%, at least 70%, at least 75%, at least 80%, at least 85%, at least 90%, at least 95%, at least 97%, at least 98%, at least 99%, or 100% amino acid sequence identity to nemolizumab's CDR sequences, (v) antibodies that bind to the same isoform of IL-31RA as nemolizumab (e.g., IL31-RAv3), optionally the same epitope of IL-31RA, (vi) antibodies that block or neutralize IL-31RA, (vii) antibodies that bind to oncostatin M receptor (OSMR), and (viii) combinations thereof (para 0050).
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through establishment of a structure-function correlation (show a structure is correlated with the function) OR through a sufficient description of a representative number of species (show a representative number of species that have the function.  There must be enough species that are representative of the full breadth of the genus). 
Regarding structure-function correlation: The combination of evidentiary publications underscores a lack of structure-function correlation in antibody molecules.
The formation of an intact antigen-binding site of all antibodies requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope (Al Qaraghuli et al.  Nature Scientific Reports 10:13969, 2020). 
The art recognizes that a single protein can be bound by a very large and structurally diverse genus of antibodies (i.e., there is no common structural relationship even for antibodies that bind to the same protein, epitope, or overlapping epitopes). For example, Edwards et al. teach that over 1,000 different antibodies to a single protein can be generated, all with different sequences, and representative of almost the entire extensive heavy and light chain germline repertoire (42/49 functional heavy chain germlines and 33 of 70 V-lambda and V-kappa light chain germlines), and with extensive diversity in the HCDR3 region sequences (that are generated by VDJ germline segment recombination) as well (Edwards et al. The remarkable flexibility of the human antibody repertoire; isolation of over one thousand different antibodies to a single protein, BLyS. Journal of Molecular Biology 334:103-118; 2003).
 	Lloyd et al. (Modelling the human immune response: performance of a 10(11) human antibody repertoire against a broad panel of therapeutically relevant antigens. Protein Engineering, Eng. Design & Selection 22(3): 159-168; 2009) teach that a large majority of VH/VL germline gene segments are used in the antibody response to an antigen, even when the antibodies were selected by antigen binding. Said reference further teaches that in their studies, of the 841 unselected and 5,044 selected antibodies sequenced, all but one of the 49 functional VH gene segments was observed, and that there are on average about 120 different antibodies generated per antigen. Said reference also teaches that a wide variety of VH and VL pairings further increase diversity. (See entire reference.)  
Goel et al. (Plasticity within the antigen-combining site may manifest as molecular mimicry in the humoral immune response. J. Immunol. 173: 7358-7367; 2004) teach that three mAbs that bind to the same short (12-mer) peptide, exhibit diverse V gene usage, indicating their independent germline origin. Said reference further teaches that two of these mAbs recognize the same set of amino acid residues defining the epitope (alternate amino acid residues spread over the entire sequence), however, the relative contribution of each set of residues in the peptide showed significant variation. The reference notes that all of the mAbs do not show any kind of V gene restriction among themselves, implying variable paratope structure, despite that two of these mAbs bind to the peptide through a common set of residues. (See entire reference).  
Khan et al. (Adjustable locks and flexible keys: plasticity of epitope-paratope interactions in germline antibodies. J. Immunol. 192: 5398-5405; 2014) teach that two structurally diverse germline mAbs recognizing overlapping epitopes of the same short peptide do so in different topologies, the antibodies possessing entirely different CDR sequences. Said reference teaches that unrelated mAbs structurally adjust to recognize an antigen, indicating that the primary B cell response is composed of BCRs having a high degree of structural adaptability. Said reference also teaches that the common epitope(s) also adopt distinct conformations when bound to different mAbs, with the higher degree of structural plasticity inherent to the mAbs. Said reference further teaches “It has been shown that both the framework region and the CDRs have a considerable amount of inherent conformational plasticity...Therefore, it is not surprising that distinct germline Abs recognize the same epitope by rearranging the CDR conformations. This may well have implications of Ag specificity beyond the naive BCR repertoire, because Kaji et al... .have shown in a recent report that the B cell memory can contain both germline-encoded and somatically mutated BCRs.” (See entire reference).
Poosarla et al. (Computational De Novo Design of Antibodies Binding to a Peptide With High Affinity.  Biotechn. Bioeng. 114(6): 1331 -1342; 2017) teach substantial diversity in designed mAbs (sharing less than 75% sequence similarity to all existing natural antibody sequences) that bind to the same 12-mer peptide, binding to different epitopes on the same peptide. Said reference further teaches “most B-cell epitopes... in nature consist of residues from different regions of the sequence and are discontinuous...de novo antibody designs against discontinuous epitopes present additional challenges...". (See entire reference.)
Rabia, et al. (Understanding and overcoming trade-offs between antibody affinity, specificity, stability and solubility. Biochemical Engineering Journal 137:365-374; 2018) teach what effects mutations can have on an antibody's stability, solubility, binding affinity and binding specificity. Rabia et al. report that an increase in antibody affinity can be associated with a decrease in stability (p. 366, col. 2 last paragraph; Fig. 2).  Rabia et al. thus teach that affinity and specificity are not necessarily correlated and that and increase in affinity does not indicate an increase in specificity (Fig. 3; p. 368, col. 1, section 3,1st full paragraph to col. 2, 2nd full paragraph). 
Conversely, evidence also shows that some functionally diverse antibodies can share some structural similarities, including an entire CDR region. See Igawa et al. (US 9,334,331 B2), who disclose antibody Q153 that binds human Factor IXa.  Q153 comprises a VH-CDR1 identical to the VH-CDR1 of antibody 11E12 disclosed by Gonzales et al. (US 10,421,807 B2).  However, 11E12 specifically binds canine IL-31, a protein having no structural or functional similarity to human Factor IXa.  This illustrates that even when some CDR regions share 100% structural identity, the antibodies in which they are comprised can have completely different functions (i.e., binding specificities). 
Regarding a representative number of species: the instant specification fails to describe a representative number of species to provide adequate written description of the claimed genus as per MPEP § 2163.  While the specification provides general descriptions of how to make antibodies that have IL31RA binding and/or neutralizing activity, only one species (i.e. nemolizumab) was shown in the Examples to have the claimed activity. 
There is substantial variation within the genus and the instant specification fails to describe a sufficient variety of species to reflect the variation within the genus. There must be enough species that are representative of the full breadth of the genus. A disclosure of one species is not representative of the claimed genus, which encompasses an unlimited number of individual and combination substitutions
Applicant’s attention is directed to the recent decision in Amgen Inc. v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017).  The court discussed whether an antibody is adequately described by describing a newly characterized antigen.  Specifically, the court referred to the decision in Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341 (Fed. Cir. 2011).  In that case, the patentee claimed a genus of antibodies containing a human variable region that has particularly desirable therapeutic properties: high affinity, neutralizing activity, and A2 specificity.  Despite the fact that the specification disclosed human TNF-α protein, and despite the disclosure of the structures of more than one species of antibody related to the genus, the court ruled that that the generic antibody claims at issue were invalid for lack of written description.  
The fact pattern is similar in the instant case.  
As in the court case, the instant claims encompass a genus of antibodies that have affinity for a specific antigen (IL-31RA) and have a desirable special property, i.e., the biological function of treating atopic dermatitis in a subjects. Following the finding in Centocor, the instant claims are found to lack adequate written description.  	
	
	
			Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1.  Claims 1, 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bilsborough (US 2011/0117052; published 5/19/11).
Bilsborough teaches when IL-31 is over-expressed in mice, it results in pruritus and the development of skin dermatitis resembling human atopic dermatitis (AD). Bilsborough teaches there is strong evidence that IL-31 expression is associated with atopic dermatitis and may contribute to the development of AD skin inflammation and pruritus (para 0040). Bilsborough teaches atopic dermatitis (AD) as a chronically relapsing inflammatory skin disease with a dramatically increasing incidence over the last decades. Bilsborough teaches that clinically AD is characterized by highly pruritic often excoriated plaques and papules that show a chronic relapsing course (para 0068). Bilsborough teaches a method of treating atopic dermatitis comprising administering an anti-IL-31R A antibody (i.e. a nemolizumab equivalent)(abstract and paras 0053, 0061 and 0073)(applies to claim 1). Bilsborough teaches topically or subcutaneously administering the IL-31RA antibody to a subject (para 0105)(applies to claims 5 and 6). Bilsborough teaches a dosage of 10 mg/kg (para 0104)(applies to claim 4).
 
	2.  Claims 1, 2, 4-9, 11, 13-19, 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nemoto et al.  (Reference submitted by Applicant; British Journal of Dermatology, Volume 174:296-304, 2016). 
	Nemoto et al. teach assessing the tolerability, safety, pharmokinetics and efficacy of subcutaneously administering CIM331 (a humanized anti-IL31RA monoclonal antibody) to patients with atopic dermatitis (page 296)(applies to claims 5, 6, 15, 16, 22 and 23). Nemoto et al. teach that the patients had been diagnosed with atopic dermatitis of moderate or great severity with marked inflammatory cutaneous lesions (page 298)(applies to claims 1, 2, 8, 9, 11, 13, 18 and 19)  Nemoto et al. teach doses of 0.01, 1.0 or 3.0 mg/kg.  Nemoto et al. teach that pruritus was markedly decreased at week 1 after administering (page 299). Nemoto et al. teach a single subcutaneous administration of CIM331 was with tolerated in atopic dermatitis patients and decreases pruritus (pages 297, 299 and 303)(applies to claims 4, 7, 14, 17, 21 and 24).

3.  Claims 1, 2, 4-9, 11, 13-19, 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kabashima et al. (Humanized anti-interleukin-31 receptor A antibody nemolizumab (CIM331) suppresses pruritus and improves eczema in patients with moderate-to-severe atopic dermatitis. Journal of Investigative Dermatology, Vol. 136, No. 9, Suppl. 2, pp. S161. ABSTRACT No. 005. Meeting: Sept 07 2016). 
	Kabashima et al. teach the efficacy and safety of nemolizumab (also known as CIM331) in adult patients with moderate-to-severe atopic dermatitis (AD). Kabashima et al. teach nemolizumab as a humanized anti-IL-31 receptor A (anti-IL-31RA) antibody. Kabashima et al. teach subcutaneously administering nemolizumab to adult patients with moderate-to-severe atopic dermatitis (AD) (applies to claims 1, 2, 5, 6,  8, 9, 11, 13, 15, 16, 18, 19, 22 and 23). Kabashima et al. teach the patients received nemolizumab  in the amount of 0.1, 0.5, 2.0 mg/kg every 4 weeks (Q4W), or 2.0 mg/kg Q8W) or pbo Q4W (applies to claims 4, 7, 14, 17, 21 and 24). Kabashima et al. teach primary endpoint was % improvement from baseline (BL) in pruritus visual analogue scale (VAS). Kabashima et al. teach other endpoints included changes in Eczema Area and Severity Index (EASI), static Investigator’s Global Assessment (sIGA) and sleep parameters using actigraphy. Kabashima et al. teach this study demonstrated that nemolizumab suppressed pruritus and improved eczema and sleep parameters, potentially by interrupting the itch-scratch cycle.

4.  Claims 1, 2, 4-9, 11, 13-19, 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruzicka et al. (Reference submitted by Applicant, The New England Journal of Medicine Volume 376/6: 826-835, March 2, 2017). 
	Ruzicka et al. teach subcutaneously administering nemolizumab to patients with moderate-to-severe atopic dermatitis (applies to claims 1, 2, 5, 6, 8, 9, 11, 13, 15, 16, 18, 19, 22, 23). Ruzicka et al. teach doses of 0.1, 0.5 or 2.0 mg/kg was administered every 4 weeks or every 8 weeks (abstract)(applies to claims 4, 7, 14, 17, 21 and 24). Ruzicka et al. teach the percent changes in SCORAD scores after treatment (Table 2). 

	5.  Claims 1, 2, 4-9, 11, 13-19, 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaneko et al. (WO 2016/167263; published 10/20/2016; using application US 2018/0079817 as the translated document). 
	Kaneko et al. teach treating atopic dermatitis comprising administering an IL-31 antagonist to a subject with or potentially with atopic dermatitis (abstract). Kaneko et al. teach the IL-31 antagonist can be CIM331 (anti-IL-31RA antibody)(para 0145).  Kaneko et al. teach that the pharmaceutical composition suppresses at least one symptom caused by atopic dermatitis selected from the group consisting of redness, induration, papules, edema, excoriations, and lichenification (para 0054). Kaneko et al. teach CIM331 may be administered to patients with moderate or severe atopic dermatitis (paras 0055 and 0337)(applies to claims 1, 2, 8, 18 and 19). Kaneko et al. teach the severity (e.g., mild, moderate, or severe) of atopic dermatitis may be classified based on a classification method known to those skilled in the art for scoring the degree of rash or itchiness felt by the subject, such as Shiratori's severity criteria, the below-described Visual Analogue Scale (VAS), Verbal Rating Scale (VRS) for pruritus, scoring Atopic Dermatitis (SCORAD) established by the European Task Force on Atopic Dermatitis, Eczema Area and Severity Index (EASI) established in the United States, or static Investigator's Global Assessment (sIGA)(para 0148). Kaneko et al. teach subjects demonstrated an improvement of 50% in SCORAD after treatment (paras 0297 and 0305).  Kaneko et al. teach administering the IL-31 antagonist in amounts at 0.01 to 10 mg/kg once every 2 weeks, once every 4 weeks, or once every 8 weeks (para 0037, 0166 and 0171)(applies to claims 4, 7, 13, 14, 17, 21 and 24). Kaneko et al. teach administering CIM331 subcutaneously (0176, 0205 and 0206)(applies to claims 5, 6, 15, 16, 22 and 23).  


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless –

	(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.  Claims 1, 2, 4-9, 11, 13-19, 21-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kaneko et al. (US 2018/0079817; published 3/22/19, priority date 10/2/17).
The applied reference has common inventors (Hirokawa and Mihara) and Applicant (Chugai Seiyaku Kabushiki Kaisha) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	Kaneko et al. teach treating atopic dermatitis comprising administering an IL-31 antagonist to a subject with or potentially with atopic dermatitis (abstract). Kaneko et al. teach the IL-31 antagonist can be CIM331 (anti-IL-31RA antibody)(para 0145).  Kaneko et al. teach that the pharmaceutical composition suppresses at least one symptom caused by atopic dermatitis selected from the group consisting of redness, induration, papules, edema, excoriations, and lichenification (para 0054). Kaneko et al. teach CIM331 may be administered to patients with moderate or severe atopic dermatitis (paras 0055 and 0337)(applies to claims 1, 2, 8, 18 and 19). Kaneko et al. teach the severity (e.g., mild, moderate, or severe) of atopic dermatitis may be classified based on a classification method known to those skilled in the art for scoring the degree of rash or itchiness felt by the subject, such as Shiratori's severity criteria, the below-described Visual Analogue Scale (VAS), Verbal Rating Scale (VRS) for pruritus, scoring Atopic Dermatitis (SCORAD) established by the European Task Force on Atopic Dermatitis, Eczema Area and Severity Index (EASI) established in the United States, or static Investigator's Global Assessment (sIGA)(para 0148). Kaneko et al. teach subjects demonstrated an improvement of 50% in SCORAD after treatment (paras 0297 and 0305).  Kaneko et al. teach administering the IL-31 antagonist in amounts at 0.01 to 10 mg/kg once every 2 weeks, once every 4 weeks, or once every 8 weeks (para 0037, 0166 and 0171)(applies to claims 4, 7, 13, 14, 17, 21 and 24). Kaneko et al. teach administering CIM331 subcutaneously (0176, 0205 and 0206)(applies to claims 5, 6, 15, 16, 22 and 23).  


			Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.  Claims 1-3, 8, 9, 10, 12, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nemoto et al.  (Reference submitted by Applicant; British Journal of Dermatology, Volume 174:296-304, 2016) in view of European Task Force on Atopic Dermatitis (Reference submitted by Applicant; Severity Scoring of Atopic Dermatitis: The SCORAD Index. Dermatology Volume 186:23-31, 1993).
Nemoto et al. teach assessing the tolerability, safety, pharmokinetics and efficacy of subcutaneously administering CIM331 (a humanized anti-IL31RA monoclonal antibody) to patients with atopic dermatitis (page 296). Nemoto et al. teach that the patients had been diagnosed with atopic dermatitis of moderate or great severity with marked inflammatory cutaneous lesions (page 298)(applies to claims 1, 2, 8, 9, 18 and 19).  Nemoto et al. teach doses of 0.01, 1.0 or 3.0 mg/kg.  Nemoto et al. teach that pruritus was markedly decreases at week 1 after administering (page 299). Nemoto et al. teach a single subcutaneous administration of CIM331 was with tolerated in atopic dermatitis patients and decreases pruritus (pages 297, 299 and 303).
Nemoto et al. do not teach using the SCORAD scale scoring system.
The European Task Force on Atopic Dermatitis teach that the first aim of the Task Force was to provide a tool to record data precisely and consistently for routine evaluations and clinical studies at various institutions. The second aim was to develop a composite scoring index for Atopic Dermatitis (AD). The Task Force teaches the design of the SCORAD index derived from data obtained using consensus definitions and methods (page 24). The Task Force teaches recommendations for definition and grading of intensity items (objective signs) of Atopic Dermatitis (AD). The objective signs include (1) erythema, (2) edema/papulation, (3) oozing/ crusts, (4) excoriations, (5) lichenification and (6) dryness. The Task Force teaches that each item should be graded 0-3, wherein 0 = absent; 1 = mild; 2 = moderate; 3 = severe (page 25)(applies to claims 3, 10, 12 and 20). 
It would have been obvious for one of ordinary skill in the art before the effective filling date to modify a method of treating moderate-to-severe atopic dermatitis (AD) comprising administering CIM331, as taught by Nemoto et al. to include the scoring system of SCORAD, wherein excoriations are assigned a score of 1, 2 or 3, as taught by  The European Task Force on Atopic Dermatitis. One of ordinary skill in the art before the effective filing date, would have been motivated to make such modifications and expect success for the following reasons. The Task Force teaches SCORAD as a tool to record and grade objective signs of atopic dermatitis. The Task Force teaches objective signs should be graded 0-3, wherein 0 = absent; 1 = mild; 2 = moderate; 3 = severe. Nemoto et al. teach the patient population as having moderate-to-severe atopic dermatitis. Thus, it would be obvious that skin excoriations of the patients would have a score of at least 2 on the SCORAD scale. 


2.  Claims 1-3, 8, 9, 10, 12, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kabashima et al. (Humanized anti-interleukin-31 receptor A antibody nemolizumab (CIM331) suppresses pruritus and improves eczema in patients with moderate-to-severe atopic dermatitis. Journal of Investigative Dermatology, Vol. 136, No. 9, Suppl. 2, pp. S161. ABSTRACT 005. Meeting: Sept 07 2016) in view of European Task Force on Atopic Dermatitis (Reference submitted by Applicant; Severity Scoring of Atopic Dermatitis: The SCORAD Index. Dermatology Volume 186:23-31, 1993). 
	Kabashima et al. teach subcutaneously administering nemolizumab to adult patients with moderate-to-severe atopic dermatitis (AD) (applies to claims 1, 2, 8, 9, 18 and 19). Kabashima et al. teach the patients received nemolizumab  the amount of 0.1, 0.5, 2.0 mg/kg every 4 weeks (Q4W), or 2.0 mg/kg Q8W) or pbo Q4W. Kabashima et al. teach primary endpoint was % improvement from baseline (BL) in pruritus visual analogue scale (VAS). Kabashima et al. teach other endpoints included changes in Eczema Area and Severity Index (EASI), static Investigator’s Global Assessment (sIGA) and sleep parameters using actigraphy. Kabashima et al. teach that the study demonstrates nemolizumab suppressed pruritus and improved eczema and sleep parameters, potentially by interrupting the itch-scratch cycle.
	Kabashima et al. not teach using the SCORAD scale scoring system. 
	The European Task Force on Atopic Dermatitis teach that the first aim of the Task Force was to provide a tool to record data precisely and consistently for routine evaluations and clinical studies at various institutions. The second aim was to develop a composite scoring index for Atopic Dermatitis (AD). The Task Force teaches the design of the SCORAD index derived from data obtained using consensus definitions and methods (page 24). The Task Force teaches recommendations for definition and grading of intensity items (objective signs) of Atopic Dermatitis (AD). The Task Force teaches recommendations for definition and grading of intensity items (objective signs) of Atopic Dermatitis (AD). The objective signs include (1) erythema, (2) edema/papulation, (3) oozing/ crusts, (4) excoriations, (5) lichenification and (6) dryness. The Task Force teaches that each item should be graded 0-3, wherein 0 = absent; 1 = mild; 2 = moderate; 3 = severe (page 25)(applies to claims 3, 10, 12 and 20).
	It would have been obvious for one of ordinary skill in the art before the effective filling date to modify a method of treating moderate-to-severe atopic dermatitis (AD) comprising administering nemolizumab, as taught by Kabashima et al. to include the scoring system of SCORAD, wherein excoriations are assigned a score of 1, 2 or 3, as taught by  The European Task Force on Atopic Dermatitis. One of ordinary skill in the art before the effective filing date, would have been motivated to make such modifications and expect success for the following reasons. The Task Force teaches SCORAD as a tool to record and grade objective signs of atopic dermatitis. The Task Force teaches objective signs should be graded 0-3, wherein 0 = absent; 1 = mild; 2 = moderate; 3 = severe. Kabashima et al. teach the patient population as having moderate-to-severe atopic dermatitis. Thus, it would be obvious that skin excoriations of the patients would have a score of at least 2 on the SCORAD scale.

	3.  Claims 1-3, 8, 9, 10, 12, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ruzicka et al. (Reference submitted by Applicant, The New England Journal of Medicine Volume 376/6: 826-835, March 2, 2017) in view of European Task Force on Atopic Dermatitis (Reference submitted by Applicant; Severity Scoring of Atopic Dermatitis: The SCORAD Index. Dermatology Volume 186:23-31, 1993).
Ruzicka et al. teach subcutaneously administering nemolizumab to patients with moderate-to-severe atopic dermatitis (applies to claims 1, 2, 8, 9, 18 and 19). Ruzicka et al. teach doses of 0.1, 0.5 or 2.0 mg/kg was administered every 4 weeks or every 8 weeks (abstract). Ruzicka et al. teach the percent changes in SCORAD scores but doesn’t teach the SCORAD score assigned to skin excoriations. 
	The European Task Force on Atopic Dermatitis teach that the first aim of the Task Force was to provide a tool to record data precisely and consistently for routine evaluations and clinical studies at various institutions. The second aim was to develop a composite scoring index for Atopic Dermatitis (AD). The Task Force teaches the design of the SCORAD index derived from data obtained using consensus definitions and methods (page 24). The Task Force teaches recommendations for definition and grading of intensity items (objective signs) of Atopic Dermatitis (AD). The objective signs include (1) erythema, (2) edema/papulation, (3) oozing/ crusts, (4) excoriations, (5) lichenification and (6) dryness. The Task Force teaches that each item should be graded 0-3, wherein 0 = absent; 1 = mild; 2 = moderate; 3 = severe (page 25)(applies to claims 3, 10, 12 and 20).
	It would have been obvious for one of ordinary skill in the art before the effective filling date to modify a method of treating moderate-to-severe atopic dermatitis (AD) comprising administering nemolizumab, as taught by Ruzicka et al., to include the scoring system of SCORAD, wherein excoriations are assigned a score of 1, 2 or 3, as taught by  The European Task Force on Atopic Dermatitis. One of ordinary skill in the art before the effective filing date, would have been motivated to make such modifications and expect success for the following reasons. The Task Force teaches SCORAD as a tool to record and grade objective signs of atopic dermatitis. The Task Force teaches objective signs should be graded 0-3, wherein 0 = absent; 1 = mild; 2 = moderate; 3 = severe. Ruzicka et al. teach the patient population as having moderate-to-severe atopic dermatitis. Thus, it would be obvious that skin excoriations of the patients would have a score of at least 2 on the SCORAD scale.
	
	
	4.  Claims 1-3, 8, 9, 10, 12, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko et al. (WO 2016/167263; published 10/20/2016; using application US 2018/0079817 as the translated document) in view of European Task Force on Atopic Dermatitis (Reference submitted by Applicant; Severity Scoring of Atopic Dermatitis: The SCORAD Index. Dermatology Volume 186:23-31, 1993).
	Kaneko et al. teach treating atopic dermatitis comprising administering an IL-31 antagonist to a subject with or potentially with atopic dermatitis (abstract). Kaneko et al. teach the IL-31 antagonist can be CIM331 (anti-IL-31RA antibody)(para 0145).  Kaneko et al. teach that the pharmaceutical composition suppresses at least one symptom caused by atopic dermatitis selected from the group consisting of redness, induration, papules, edema, excoriations, and lichenification (para 0054). Kaneko et al. teach CIM331 may be administered to patients with moderate or severe atopic dermatitis (paras 0055 and 0337)(applies to claims 1, 2, 8, 18 and 19). Kaneko et al. teach the severity (e.g., mild, moderate, or severe) of atopic dermatitis may be classified based on a classification method known to those skilled in the art for scoring the degree of rash or itchiness felt by the subject, such as Shiratori's severity criteria, the below-described Visual Analogue Scale (VAS), Verbal Rating Scale (VRS) for pruritus, scoring Atopic Dermatitis (SCORAD) established by the European Task Force on Atopic Dermatitis, Eczema Area and Severity Index (EASI) established in the United States, or static Investigator's Global Assessment (sIGA)(para 0148). Kaneko et al. teach subjects demonstrated an improvement of 50% in SCORAD after treatment (paras 0297 and 0305).  Kaneko et al. teach administering the IL-31 antagonist in amounts at 0.01 to 10 mg/kg once every 2 weeks, once every 4 weeks, or once every 8 weeks (para 0037, 0166 and 0171). Kaneko et al. teach administering CIM331 subcutaneously (0176, 0205 and 0206).  
	Kaneko et al. teach percent changes in SCORAD scores but doesn’t teach the SCORAD score assigned to skin excoriations.
	The European Task Force on Atopic Dermatitis teach that the first aim of the Task Force was to provide a tool to record data precisely and consistently for routine evaluations and clinical studies at various institutions. The second aim was to develop a composite scoring index for Atopic Dermatitis (AD). The Task Force teaches the design of the SCORAD index derived from data obtained using consensus definitions and methods (page 24). The Task Force teaches recommendations for definition and grading of intensity items (objective signs) of Atopic Dermatitis (AD). The objective signs include (1) erythema, (2) edema/papulation, (3) oozing/ crusts, (4) excoriations, (5) lichenification and (6) dryness. The Task Force teaches that each item should be graded 0-3, wherein 0 = absent; 1 = mild; 2 = moderate; 3 = severe (page 25)(applies to claims 3, 10, 12 and 20).
	It would have been obvious for one of ordinary skill in the art before the effective filling date to modify a method of treating moderate-to-severe atopic dermatitis (AD) comprising administering CIM331, as taught by Kaneko et al. to include the scoring system of SCORAD, wherein excoriations are assigned a score of 1, 2 or 3, as taught by  The European Task Force on Atopic Dermatitis. One of ordinary skill in the art before the effective filing date, would have been motivated to make such modifications and expect success for the following reasons. The Task Force teaches SCORAD as a tool to record and grade objective signs of atopic dermatitis. The Task Force teaches objective signs should be graded 0-3, wherein 0 = absent; 1 = mild; 2 = moderate; 3 = severe. Kaneko et al. teach the patient population as having moderate-to-severe atopic dermatitis. Thus, it would be obvious that skin excoriations of the patients would have a score of at least 2 on the SCORAD scale.
	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-8,18, 21-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 9 of U.S. Patent No. 10,544,227. 
The instant claims are drawn to a method for treating atopic dermatitis in a subject having one or more skin excoriations, the method comprising administering an effective amount of nemolizumab or an equivalent thereof to the subject. The claims are further drawn to wherein the effective amount of nemolizumab or the equivalent thereof is about 0.01 mg/kg to about 0.1 mg/kg, about 0.1 mg/kg to about 0.5 mg/kg, about 0.5 mg/kg to about 1.5 mg/kg, about 1.5 mg/kg to about 2.5 mg/kg, or about 2.5 mg/kg to about 10 mg/kg. The claims are further drawn to wherein the nemolizumab or the equivalent thereof is administered by a topical or parenteral route; wherein the nemolizumab or the equivalent thereof is administered subcutaneously. The claims are further draw to wherein the nemolizumab or the equivalent thereof is administered once per week, once every two weeks, once every three weeks, once every four weeks, once every five weeks, once every six weeks, once every seven weeks, or once every eight weeks. 
The claims of U.S. Patent No. 10,544,227 teach a method of treating, or reducing the incidence of, a symptom of atopic dermatitis in a human patient comprising subcutaneously administering to the patient a series of doses of an anti-human IL-31RA antibody, wherein the anti-human IL-31 RA antibody comprises an H chain variable region comprising CDR1 as set forth in SEQ ID NO: 1, CDR2 as set forth in SEQ ID NO: 2, and CDR3 as set forth in SEQ ID NO: 3, and an L chain variable region comprising CDR1 as set forth in SEQ ID NO: 4, CDR2 as set forth in SEQ ID NO: 5, and CDR3 as set forth in SEQ ID NO: 6; wherein the amount of the anti-human IL-31RA antibody in each individual dose in the series is 0.5 mg/kg; and wherein the interval between each administration and the next is 4 weeks. 
The claims further teach wherein the anti-human IL-31RA antibody binds to and neutralizes human IL-31RA and comprises an H chain variable region as set forth in SEQ ID NO: 7 and an L chain variable region as set forth in SEQ ID NO: 8. The claims further teach wherein the anti-human IL-31RA antibody binds to and neutralizes human IL-31RA and comprises an H chain as set forth in SEQ ID NO: 9 and an L chain as set forth in SEQ ID NO: 10.
Although the claims at issue are not identical, they are not patentably distinct from each other. It would be obvious for one of ordinary skill in the art before the effective filling date to modify a method of treating, or reducing the incidence of, a symptom of atopic dermatitis in a human patient, comprising subcutaneously administering to the patient a series of doses of an anti-human IL-31RA antibody, wherein the anti-human IL-31 RA antibody comprises an H chain variable region comprising CDR1 as set forth in SEQ ID NO: 1, CDR2 as set forth in SEQ ID NO: 2, and CDR3 as set forth in SEQ ID NO: 3, and an L chain variable region comprising CDR1 as set forth in SEQ ID NO: 4, CDR2 as set forth in SEQ ID NO: 5, and CDR3 as set forth in SEQ ID NO: 6; wherein the amount of the anti-human IL-31RA antibody in each individual dose in the series is 0.5 mg/kg; and wherein the interval between each administration and the next is 4 weeks.
One of ordinary skill in the art before the effective filing date, would have been motivated to make such modifications and expect success because the species of administering the claimed anti-human IL-31RA antibody taught in U.S. Patent No. 10,544,227 renders obvious the genus of administering nemolizumab or an equivalent antibody thereof recited in the instant claims. In addition,  both sets of claims are drawn to treating atopic dermatitis and administering the antibody at an amount of 0.5 mg/kg once every 4 week.

		Conclusion
	No claims are allowed. 


	

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882. The examiner can normally be reached M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       




/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        9/20/2022